United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3106
                         ___________________________

                             Walter Camilo Lopez-Diaz

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: March 29, 2017
                                Filed: April 3, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
        Guatemalan citizen Walter Camilo Lopez-Diaz petitions for review of an order
of the Board of Immigration Appeals adopting the decision of an immigration judge
(IJ) to deny his application for cancellation of removal under 8 U.S.C. § 1229b(b)(1)
(permitting cancellation of removal for alien (1) physically present in the United
States continuously for at least 10 years immediately preceding application, (2) with
good moral character during that period, (3) not convicted of certain offenses, and (4)
whose removal would result in exceptional and extremely unusual hardship to certain
qualifying relatives). As relevant, the IJ found that Lopez-Diaz failed to establish his
continuous presence in the United States, the requisite hardship to his qualifying
relatives, and good moral character. Lopez-Diaz claims only that the agency’s
continuous-physical-presence finding was erroneous, contending that an unspecified
witness affidavit and his untimely-filed income tax returns were not accorded credible
weight. He makes no argument challenging the IJ’s findings regarding hardship or
moral character. Under the conjunctive language of section 1229b(b)(1), Lopez-Diaz
had to meet all four prerequisites for cancellation of removal; thus, the unchallenged
findings are dispositive of the matter before us.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-